internal_revenue_service national_office technical_advice_memorandum date tam-153049-03 cc psi b09 number release date index uil no case-mis no territory manager field compliance sb_se territory taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------------ ------------------------------------------------- ----------------------------- -------------------------- ----------------- ------- date decedent ------------------------------------------------------------------------------------------------ ------------------- --------- ----------------------------------------------------------------- ---------------------------------------------------------------- ------------------------- date state property property daughter ------------------------------ issue whether the election made by decedent’s estate to deduct the value of decedent’s qualified family-owned business interests under sec_2057 is valid conclusions although the value of decedent’s qualified family-owned business interests exceeded percent of the adjusted_gross_estate the estate’s election to deduct decedent’s qualified family-owned business interests is invalid and no deduction may be claimed because the estate did not deduct sufficient property to satisfy the tam-153049-03 threshold requirements of sec_2057 and because the qualified heirs did not consent to the recapture_tax provisions under sec_2057 with respect to property facts decedent died on date at his death decedent owned an interest as a proprietor in an agricultural business that included farmland located in state property and property and a bank account pursuant to the terms of decedent’s will property was devised to daughter however shortly after decedent’s death and during the administration of his estate property was sold to unrelated third parties the executrix of decedent’s estate timely filed the estate’s form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return on schedule t of the estate_tax_return the estate elected the application of sec_2057 and listed_property and the bank account as qualified family-owned business interests based on the information contained on the estate_tax_return as filed the adjusted_value of property and the bank account exceeded percent of decedent’s adjusted_gross_estate and therefore the estate appeared to qualify for the sec_2057 deduction the internal_revenue_service examined the estate_tax_return and determined that the estate failed to include the amount of decedent’s other gifts made within years of his death in determining the value of decedent’s adjusted_gross_estate when the amount of decedent’s other gifts are taken into account the adjusted_value of property and the bank account do not exceed percent of the adjusted_gross_estate and therefore sec_2057 does not apply to decedent’s estate when the service informed decedent’s estate that it did not qualify for the sec_2057 deduction the estate argued that property should be included in the computation to determine whether the adjusted_value of decedent’s qualified family-owned business interests plus the amount of the gifts of such interests exceed sec_50 percent of the adjusted_gross_estate law and analysis sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent that are described in sec_2057 sec_2057 provides that the maximum deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent’s death a citizen or resident_of_the_united_states b the executor elects the application of sec_2057 and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted gross tam-153049-03 estate and d during the 8-year period ending on the date of the decedent’s death there have been periods aggregating years or more during which such interests were owned by the decedent or a member_of_the_decedent’s_family and there was material_participation within the meaning of sec_2032a by the decedent or a member_of_the_decedent’s_family in the operation of the business to which such interests relate sec_2057 provides that the qualified family-owned business interests described in sec_2057 are the interests that are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a sec_2057 provides that the amount of the gifts of qualified family-owned business interests determined under sec_2057 is the sum of the amount of such gifts from the decedent to members of the decedent’s family taken into account under sec_2001 plus the amount of such gifts otherwise excluded under sec_2503 to the extent such interests are continuously held by members of the decedent’s family other than the decedent’s spouse between the date of the gift and the date of the decedent’s death sec_2057 provides that for purposes of sec_2057 the term adjusted_gross_estate means the value of the gross_estate reduced by any amount deductible under sec_2053 or and increased by the excess of i the sum of the amount of gifts determined under sec_2057 plus ii the amount if more than de_minimis of other transfers from the decedent to the decedent’s spouse within years of the date of the decedent’s death plus iii the amount of other gifts not included under i or ii from the decedent within years of the date of the decedent’s death other than gifts to members of the decedent’s family otherwise excluded under sec_2503 over the sum of the amounts described in sec_2057 ii and iii that are otherwise includible in the gross_estate sec_2057 provides generally that for purposes of sec_2057 the term qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if certain ownership percentages are met sec_2057 provides generally that an additional estate_tax is imposed if within years after the date of the decedent’s death and before the date of the qualified heir’s death the qualified_heir disposes of any portion of a qualified family- owned business_interest other than by a disposition to a member of the qualified heir’s family or through a qualified_conservation_contribution under sec_170 sec_2057 provides that the agreement referred to in this subsection is a written_agreement signed by each person in being who has an interest whether or not in tam-153049-03 possession in any property designated in such agreement consenting to the application of sec_2057 with respect to such property sec_2057 provides that for purposes of sec_2057 the term qualified_heir has the meaning given to such term by sec_2032a sec_2057 provides that for purposes of sec_2057 the term member_of_the_family has the meaning given to such term by sec_2032a sec_2032a provides in part that for purposes of sec_2032a the term qualified_heir means with respect to any property a member_of_the_decedent’s_family who acquired such property or to whom such property passed_from_the_decedent sec_2032a provides in part that for purposes of sec_2032a the term member_of_the_family means with respect to any individual only a an ancestor of such individual b the spouse of such individual c a lineal descendant of such individual of such individual’s spouse or of a parent of such individual or d the spouse of any lineal descendant described in sec_2032a sec_2057 provides that for purposes of sec_2057 rules similar to the rule contained in sec_2032a shall apply sec_2032a provides that the election under sec_2032a shall be made on the return of the tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable sec_20_2032a-8 of the estate_tax regulations provides in part that an election under sec_2032a need not include all real_property included in an estate that is eligible for special_use_valuation but sufficient property to satisfy the threshold requirements of sec_2032a must be specially valued under the election the internal_revenue_service restructuring and reform act of pub_l_no b repealed the sec_2033a1 qualified_family-owned_business_exclusion and replaced it with an estate_tax deduction under sec_2057 effective for estates of decedents dying after date the senate report that accompanies the taxpayer_relief_act_of_1997 indicates that sec_2033a was added to the internal_revenue_code to reduce estate_taxes for qualified family-owned businesses preserve family farms and sec_2033a was enacted by the taxpayer_relief_act_of_1997 pub_l_no sec_502 and provided an estate_tax exclusion for certain qualified family-owned business interests the internal_revenue_service restructuring and reform act of redesignated sec_2033a as sec_2057 sec_2057 is virtually identical to sec_2033a with the exception of several clarifications and corrections made to facilitate the conversion of the exclusion into a deduction tam-153049-03 other family-owned businesses and prevent the liquidation of these enterprises to pay estate_taxes s rep no pincite in order for sec_2057 to apply to an estate several requirements must be satisfied one of these requirements is that under sec_2057 the value of the qualified family- owned business interests described in sec_2057 with certain adjustments must be greater than percent of a decedent’s adjusted_gross_estate under sec_2057 the qualified family-owned business interests described in sec_2057 are the interests that are included in determining the value of the gross_estate and are acquired by a qualified_heir from or passed to a qualified_heir from the decedent in this case property is an interest included in determining the value of the gross_estate because decedent owned property at the time of his death in addition pursuant to decedent’s will property was acquired by daughter a qualified_heir from decedent therefore property is a qualified_family-owned_business_interest described in sec_2057 when the value of property is considered the adjusted_value of decedent’s qualified family-owned business interests exceed sec_50 percent of the adjusted_gross_estate sec_2057 provides however that rules similar to the rules contained in sec_2032a and apply for purposes of sec_2057 the rules in sec_2032a and pertain to the election that must be made and the agreement that must be filed to qualify for the special valuation of property used as a farm or in a trade_or_business under sec_20_2032a-8 the election under sec_2032a need not include all real_property included in an estate that is eligible for special_use_valuation but sufficient property to satisfy the threshold requirements of sec_2032a must be specially valued under the election if rules similar to those under sec_2032a apply to sec_2057 it follows that the estate must deduct sufficient property to satisfy the threshold requirements of sec_2057 furthermore the election alone is not sufficient to obtain the benefits of sec_2057 without the recapture agreement the election is neither valid nor effective under sec_2057 the agreement required under sec_2057 must be executed by all parties who have any interest in the property designated in the agreement in the case of a qualified_heir the agreement must express consent to personal liability for the additional tax imposed under sec_2057 in the event of certain early dispositions of property the failure to satisfy the material_participation requirements the qualified heir’s loss of united_states citizenship or the principal_place_of_business of a trade_or_business of the qualified_family-owned_business_interest ceases to be located in the united_states the recapture of tax benefits under sec_2057 is a limitation designed to ensure continued use of qualified family-owned business interests as a family business without the recapture agreement it is not clear that qualified heirs are on notice of and tam-153049-03 may be subject_to the recapture_tax provisions see also 88_tc_1453 in this case the value of decedent’s qualified family-owned business interests exceeded the percent requirement of sec_2057 the estate however sought to deduct the value of the qualifying property property and the bank account that did not exceed percent of the value of the adjusted_gross_estate in addition the estate did not list property as a qualified_family-owned_business_interest on schedule t of the estate_tax_return and therefore the qualified heirs did not agree to the recapture provisions of sec_2057 with respect to such property therefore the estate’s election to deduct decedent’s qualified family-owned business interests under sec_2057 is invalid and no deduction may be claimed under sec_2057 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
